Title: To Thomas Jefferson from the Commissioners of the Federal District, 2 June 1792
From: Commissioners of the Federal District
To: Jefferson, Thomas



Sir
George Town 2d June 1792

The State of our Funds is such, that we can with convenience agree to the indulgence Mr. Blodget desires. We have fixed on the eighth of October for a public Sale of Lots agreeable to the inclosed Advertizement.
The introduction of Mechanicks and Labourers from Europe, being thought by the friends of the City so advisable a measure; we have again taken up that subject: it may indeed eventually be useful, perhaps almost necessary, and considering this a favorable time to hold out additional motives for Emigration, we shall endeavour to concert a plan, with some of the Scotch merchants, to bring over some Stone Cutters and others from that Country. We request you also to fall on measures to procure about 100 Germans single men and as many of them Stone Cutters, Masons and Bricklayers, as can be readily had, we will make any arrangements you may think proper, to pay the common passage money to Alexandria or George Town—the Tradesmen to work 16 the Labourers 20 months for their passage. This number may not be a sufficient inducement to send a Ship on purpose to this river, but we have no doubt but that any number of passengers may be immediately disposed of here on the common Terms. We hold it essential that the Ship should come here as this may begin to be known, a proper place for the Destination of Emigrants. We are Sir with respect your mo obedt hum Servts

Th Johnson
Dd: Stuart
Danl. Carroll

